DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “determine, for a second conversion between a second video block of a second picture of the video and a bitstream of the video, that a second prediction mode is applied on the second video block”. The claim recites a second conversion of a second video block of a second picture without mentioning anything about a first conversion or a first video block or a first picture, thereby causing an indefiniteness in determining the actual scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 19 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Gisquet et al. (WO 2016/120468 A1) (See attached document).

Regarding claim 19, Gisquet et al. disclose a non-transitory computer-readable storage medium storing instructions that cause a processor (P13, L8-11) to: 
determine, for a second conversion between a second video block of a second picture of the video and a bitstream of the video (Figs. 1 and 2 show the conversion between a partitioned video block and a bitstream and vice versa, wherein Fig. 11 shows the partitioning of the second picture into plurality of video blocks as sub-pictures), that a second prediction mode is applied on the second video block (P23, L12-15; Fig. 5, reference numerals 502, 503); 
maintain, for the second prediction mode, a predictor palette (P4, L25-30); and 
perform the second conversion between the second video block and the bitstream based on the second prediction mode (Fig. 1 shows the conversion from a partitioned video block to a bitstream) 
wherein in the second prediction mode, reconstructed samples are represented by a set of representative color values (P21, L28-33; Fig. 6 shows the representative color values of a palette mode coding table) derived based on the list of predictor palette (P4, L25-30), and 
wherein the sub-picture coding mode is enabled for the second picture, and entry list of the predictor palette is reset before processing a sub-picture of the second picture (P37, L24-27; it discloses about forcibly resetting the palette predictor. In P3, L22-25; it discloses about forcibly resetting the palette predictor to zero. It is to be noted that in P9, L7-10, it clearly discloses that the palette mode predictor is used for a sub-area of an image, like a tile, which is analogous to sub-picture coding).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-13, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPub 2021/0409730 A1) (disclosed in IDS) in view of Zhou et al. (US PGPub 2015/0215631 A1) and further in view of Wise et al. (US Pat 6,047,112).

Regarding claim 1, Wang et al. teach a method of processing video data (Fig. 1), comprising: 
determining, for a first conversion between a first video block of a first picture of a video and a bitstream of the video (Figs. 2 and 3 show the conversion between a partitioned video block and a bitstream and vice versa, wherein Fig. 5A shows the partitioning of the first picture into plurality of video blocks as sub-pictures), that a first prediction mode is applied on the first video block ([0113]; It teaches that current block 611 may be an entire partitioned block, or may be a sub-block when employing affine inter-prediction mode); 
maintaining, for the first prediction mode, a virtual buffer comprising reference samples ([0057], L8-12; It teaches that current reference picture for decoding a current sub-picture may be generated by extracting an area collocating with the current sub-picture from the reference pictures in the decoded picture buffer. [0094], L6-8; It teaches inter-prediction based on reference blocks in a decoded picture buffer component. See also [0083], L1-3) derived from blocks of sample values of the first picture ([0048], L14-21, 25-29; it teaches that a picture may be coded by employing spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. [0126], L10-14; It teaches reference sample values extracted from the current sub-picture); 
deriving, for the first video block, prediction samples based on the determining ([0076]; It teaches that residual blocks and corresponding prediction blocks are used to reconstruct the image blocks according to the partitioning, wherein the prediction blocks include both intra-prediction blocks and inter-prediction blocks as generated at the encoder); and 
performing the first conversion between the first video block and the bitstream (Figs. 2 and 3 show the conversion between a partitioned video block and a bitstream and vice versa), 
wherein in the first prediction mode, the reference samples determined by a block vector in the virtual buffer are used for the derivation of the prediction samples ([0113]; Figs, 6-7; It teaches that the inter-prediction mode information, the reference samples 631 (or 731, 721 in case of bi-directional prediction) along with the motion trajectory, which is equivalent to block vector, 613 (or 713 in case of bi-directional prediction) are used to derive the prediction block 611 (or 711 in case of bi-directional prediction)), and 
wherein a sub-picture coding mode in which a video picture is divided into multiple sub- pictures is enabled for the first picture (Fig. 5A shows that a picture 500 is divided into plurality of sub-pictures 510, wherein [0081] describes the sub-picture coding mode), and the virtual buffer is reset before processing a sub-picture of the first picture.  
Although, Wang et al. teach decoded picture buffer (Fig. 2, 223), but it fails to teach a virtual buffer having reference samples.
However, Zhou et al., in the same field of endeavor (Abstract), teach using virtual buffer (Fig. 1, reference numeral 114).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Wang et al’s invention of sub-picture based slice addresses in video coding to include Zhou et al's usage of virtual buffer, because it enables the system to model or simulate a physical buffer that temporarily stores compressed output data (Zhou et al.; [0023]).
Although, Zhou et al. teach virtual buffer, but it fails to teach resetting of the buffer.
However, Wise et al., in the same field of endeavor (Abstract), teach resetting of the buffer (Wise et al.; Col 290, L42-49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhou et al’s invention of parallel coding with overlapped tiles to include Wise et al's usage of resetting of buffer, so that when the first picture arrives it is added to the output from the adder and, hence, the input to the first buffer picture number register, is zero (Wise et al.; Col 290, L42-49).

Regarding claim 2, Wang et al., Zhou et al. and Wise et al. teach the method of claim 1, wherein the reference samples in the virtual buffer are reset to be -1 (Wise et al.; Col 290, L42-49).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhou et al’s invention of parallel coding with overlapped tiles to include Wise et al's usage of resetting of buffer to -1, so that when the first picture arrives it is added to the output from the adder and, hence, the input to the first buffer picture number register, is zero (Wise et al.; Col 290, L42-49).

Regarding claim 5, Wang et al., Zhou et al. and Wise et al. teach the method of claim 1, wherein a first syntax element indicating that the sub-picture coding mode is enabled is included in a sequence parameter set in the bitstream (Wang et al.; Fig. 11).  

Regarding claim 6, Wang et al., Zhou et al. and Wise et al. teach the method of claim 1, wherein a second syntax element is included in the bitstream to indicate a width of a sub-picture (Wang et al.; [0143]; It teaches syntax element subpic_width_minus1), and a third syntax element is included in the bitstream to indicate a height of the sub-picture (Wang et al.; [0143]; It teaches syntax element subpic_height_minus1).  

Regarding claim 7, Wang et al., Zhou et al. and Wise et al. teach the method of claim 1, wherein a fourth syntax element is included in the bitstream to indicate a top-left position of a sub-picture (Wang et al.; [0143]; It teaches the vertical position and the horizontal position of the top left CTU of the sub-picture is stored in the sub-picture data 1133 as a subpic_ctu_top_left_y and subpic_ctu_top_left_x, respectively).  

Regarding claim 8, Wang et al., Zhou et al. and Wise et al. teach the method of claim 1, wherein two sub-pictures of the video picture have no overlapping area (Wang et al.; [0149]).  

Regarding claim 9, Wang et al., Zhou et al. and Wise et al. teach the method of claim 1, wherein a sub-picture is constrained to have a rectangular shape (Wang et al.; [0011], L3-6).  

Regarding claim 10, Wang et al., Zhou et al. and Wise et al. teach the method of claim 1, wherein the conversion comprises encoding the video into the bitstream (Wang et al.; Fig. 3).  

Regarding claim 11, Wang et al., Zhou et al. and Wise et al. teach the method of claim 1, wherein the conversion comprises decoding the video from the bitstream (Wang et al.; Fig. 4).  

Regarding claim 12, Wang et al. teach an apparatus for processing video data (Fig. 12) comprising a processor (Fig. 12, reference numeral 1230) and a non-transitory memory with instructions thereon (Fig. 12, reference numeral 1232; [0018]), wherein the instructions upon execution by the processor, cause the processor to: 
determine, for a first conversion between a first video block of a first picture of a video and a bitstream of the video (Figs. 2 and 3 show the conversion between a partitioned video block and a bitstream and vice versa, wherein Fig. 5A shows the partitioning of the first picture into plurality of video blocks as sub-pictures), that a first prediction mode is applied on the first video block ([0113]; It teaches that current block 611 may be an entire partitioned block, or may be a sub-block when employing affine inter-prediction mode); 
maintain, for the first prediction mode, a virtual buffer comprising reference samples ([0057], L8-12; It teaches that current reference picture for decoding a current sub-picture may be generated by extracting an area collocating with the current sub-picture from the reference pictures in the decoded picture buffer. [0094], L6-8; It teaches inter-prediction based on reference blocks in a decoded picture buffer component. See also [0083], L1-3) derived from blocks of sample values of the first picture ([0048], L14-21, 25-29; it teaches that a picture may be coded by employing spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. [0126], L10-14; It teaches reference sample values extracted from the current sub-picture); 
derive, for the first video block, prediction samples based on the determining ([0076]; It teaches that residual blocks and corresponding prediction blocks are used to reconstruct the image blocks according to the partitioning, wherein the prediction blocks include both intra-prediction blocks and inter-prediction blocks as generated at the encoder); and 
perform the first conversion between the first video block and the bitstream (Figs. 2 and 3 show the conversion between a partitioned video block and a bitstream and vice versa), 
wherein in the first prediction mode, the reference samples determined by a block vector in the virtual buffer are used for the derivation of the prediction samples ([0113]; Figs, 6-7; It teaches that the inter-prediction mode information, the reference samples 631 (or 731, 721 in case of bi-directional prediction) along with the motion trajectory, which is equivalent to block vector, 613 (or 713 in case of bi-directional prediction) are used to derive the prediction block 611 (or 711 in case of bi-directional prediction)), and 
wherein a sub-picture coding mode in which a video picture is divided into multiple sub- pictures is enabled for the first picture (Fig. 5A shows that a picture 500 is divided into plurality of sub-pictures 510, wherein [0081] describes the sub-picture coding mode), and the virtual buffer is reset before processing a sub- picture of the first picture.  
Although, Wang et al. teach decoded picture buffer (Fig. 2, 223), but it fails to teach a virtual buffer having reference samples.
However, Zhou et al., in the same field of endeavor (Abstract), teach using virtual buffer (Fig. 1, reference numeral 114).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Wang et al’s invention of sub-picture based slice addresses in video coding to include Zhou et al's usage of virtual buffer, because it enables the system to model or simulate a physical buffer that temporarily stores compressed output data (Zhou et al.; [0023]).
Although, Zhou et al. teach virtual buffer, but it fails to teach resetting of the buffer.
However, Wise et al., in the same field of endeavor (Abstract), teach resetting of the buffer (Wise et al.; Col 290, L42-49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhou et al’s invention of parallel coding with overlapped tiles to include Wise et al's usage of resetting of buffer, so that when the first picture arrives it is added to the output from the adder and, hence, the input to the first buffer picture number register, is zero (Wise et al.; Col 290, L42-49).

Regarding claim 13, Wang et al., Zhou et al. and Wise et al. teach the apparatus of claim 12, wherein the reference samples in the virtual buffer are reset to be -1 (Wise et al.; Col 290, L42-49).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhou et al’s invention of parallel coding with overlapped tiles to include Wise et al's usage of resetting of buffer to -1, so that when the first picture arrives it is added to the output from the adder and, hence, the input to the first buffer picture number register, is zero (Wise et al.; Col 290, L42-49).

Regarding claim 16, Wang et al., Zhou et al. and Wise et al. teach the apparatus of claim 14, wherein a first syntax element indicating that the sub-picture coding mode is enabled is included in a sequence parameter set in the bitstream (Wang et al.; Fig. 11).  

Regarding claim 17, Wang et al., Zhou et al. and Wise et al. teach the apparatus of claim 14, wherein a second syntax element is included in the bitstream to indicate a width of a sub-picture (Wang et al.; [0143]; It teaches syntax element subpic_width_minus1), and a third syntax element is included in the bitstream to indicate a height of the sub-picture (Wang et al.; [0143]; It teaches syntax element subpic_height_minus1).  

Regarding claim 18, Wang et al., Zhou et al. and Wise et al. teach the apparatus of claim 14, wherein a fourth syntax element is included in the bitstream to indicate a top-left position of a sub-picture (Wang et al.; [0143]; It teaches the vertical position and the horizontal position of the top left CTU of the sub-picture is stored in the sub-picture data 1133 as a subpic_ctu_top_left_y and subpic_ctu_top_left_x, respectively).  

Regarding claim 20, Wang et al. teach a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus ([0019]), wherein the method comprises: 
determining, for a first video block of a first picture of the video (Figs. 2 and 3 show the conversion between a partitioned video block and a bitstream and vice versa, wherein Fig. 5A shows the partitioning of the first picture into plurality of video blocks as sub-pictures), that a first prediction mode is applied on the first video block ([0113]; It teaches that current block 611 may be an entire partitioned block, or may be a sub-block when employing affine inter-prediction mode); 
maintaining, for the first prediction mode, a virtual buffer comprising reference samples ([0057], L8-12; It teaches that current reference picture for decoding a current sub-picture may be generated by extracting an area collocating with the current sub-picture from the reference pictures in the decoded picture buffer. [0094], L6-8; It teaches inter-prediction based on reference blocks in a decoded picture buffer component. See also [0083], L1-3) derived from blocks of sample values of the first picture ([0048], L14-21, 25-29; it teaches that a picture may be coded by employing spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. [0126], L10-14; It teaches reference sample values extracted from the current sub-picture); 
deriving, for the first video block, prediction samples based on the determining ([0076]; It teaches that residual blocks and corresponding prediction blocks are used to reconstruct the image blocks according to the partitioning, wherein the prediction blocks include both intra-prediction blocks and inter-prediction blocks as generated at the encoder); and 
generating the bitstream based on the determining  (Fig. 2 show the conversion from a partitioned video block to a bitstream), 
wherein in the first prediction mode, the reference samples determined by a block vector in the virtual buffer are used for the derivation of the prediction samples ([0113]; Figs, 6-7; It teaches that the inter-prediction mode information, the reference samples 631 (or 731, 721 in case of bi-directional prediction) along with the motion trajectory, which is equivalent to block vector, 613 (or 713 in case of bi-directional prediction) are used to derive the prediction block 611 (or 711 in case of bi-directional prediction)), and 
wherein a sub-picture coding mode in which a video picture is divided into multiple sub- pictures is enabled for the first picture (Fig. 5A shows that a picture 500 is divided into plurality of sub-pictures 510, wherein [0081] describes the sub-picture coding mode), and the virtual buffer is reset before processing a sub- picture of the first picture.
Although, Wang et al. teach decoded picture buffer (Fig. 2, 223), but it fails to teach a virtual buffer having reference samples.
However, Zhou et al., in the same field of endeavor (Abstract), teach using virtual buffer (Fig. 1, reference numeral 114).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Wang et al’s invention of sub-picture based slice addresses in video coding to include Zhou et al's usage of virtual buffer, because it enables the system to model or simulate a physical buffer that temporarily stores compressed output data (Zhou et al.; [0023]).
Although, Zhou et al. teach virtual buffer, but it fails to teach resetting of the buffer.
However, Wise et al., in the same field of endeavor (Abstract), teach resetting of the buffer (Wise et al.; Col 290, L42-49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhou et al’s invention of parallel coding with overlapped tiles to include Wise et al's usage of resetting of buffer, so that when the first picture arrives it is added to the output from the adder and, hence, the input to the first buffer picture number register, is zero (Wise et al.; Col 290, L42-49).

Claims 3-4, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPub 2021/0409730 A1) (disclosed in IDS) in view of Zhou et al. (US PGPub 2015/0215631 A1), Wise et al. (US Pat 6,047,112) and further in view of Gisquet et al. (WO 2016/120468 A1) (See attached document).

Regarding claim 3, Wang et al., Zhou et al. and Wise et al. teach the method of claim 1, further comprising: 
determining, for a second conversion between a second video block of a second picture of the video and the bitstream (Wang et al.; Figs. 2 and 3 show the conversion between a partitioned video block and a bitstream and vice versa, wherein Fig. 5A shows the partitioning of the first picture into plurality of video blocks as sub-pictures), that a second prediction mode is applied on the second video block (Wang et al.; [0113]; It teaches that current block 611 may be an entire partitioned block, or may be a sub-block when employing affine inter-prediction mode); 
maintaining, for the second prediction mode, a predictor palette; and 
performing the second conversion between the second video block and the bitstream based on the second prediction mode (Wang et al.; Figs. 2 and 3 show the conversion between a partitioned video block and a bitstream and vice versa), 
wherein in the second prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream, and 
wherein the sub-picture coding mode is enabled for the second picture, and entry list of the predictor palette is reset before processing a sub-picture of the second picture.  
Although, Wang et al. teach sub-picture coding mode in [0113], where the current block 611 may be an entire partitioned block, or may be a sub-block when employing affine inter-prediction mode, but it fails to teach maintaining, for the second prediction mode, a predictor palette; wherein in the second prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream, and wherein the sub-picture coding mode is enabled for the second picture, entry list of the predictor palette is reset before processing a sub-picture of the second picture.
However, Gisquet et al., in the same field of endeavor (Abstract), teach a method where it maintains a predictor palette (Gisquet et al.; P4, L25-30), wherein in the second prediction mode, reconstructed samples are represented by a set of representative color values (Gisquet et al.; P21, L28-33; Fig. 6 shows the representative color values of a palette mode coding table), and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream (Gisquet et al.; P22, L4-9 teaches about escaped sample. P4, L25-30 teaches about palette predictor), wherein the sub-picture coding mode is enabled for the second picture, and entry list of the predictor palette is reset before processing a sub-picture of the second picture (Gisquet et al.; P37, L24-27; it teaches about forcibly resetting the palette predictor. It is to be noted that in P9, L7-10, it clearly teaches that the palette mode predictor is used for a sub-area of an image, like a tile, which is analogous to sub-picture coding).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhou et al’s invention of parallel coding with overlapped tiles to include Gisquet et al's usage of palette mode coding with palette predictor resetting, because the benefits of the palette predictor initializer then stems from the fact that it will be used for several frames (and thus several slices) (Gisquet et al.; P37, L24-27). Additionally, the palette mode coding improves encoding efficiency, for instance to substantially decrease the signaling costs when using coding structures such as the slices or tiles (Gisquet et al.; P10-13).

Regarding claim 4, Wang et al., Zhou et al., Wise et al. and Gisquet et al. teach the method of claim 3, wherein a size of a predictor palette is set to be 0 before processing the sub-picture of the second picture (Gisquet et al.; P3, L22-25; it teaches about forcibly resetting the palette predictor to zero).  

Regarding claim 14, Wang et al., Zhou et al. and Wise et al. teach the apparatus of claim 12, wherein the instructions upon execution by the processor, further cause the processor to: 
determine, for a second conversion between a second video block of a second picture of the video and the bitstream (Wang et al.; Figs. 2 and 3 show the conversion between a partitioned video block and a bitstream and vice versa, wherein Fig. 5A shows the partitioning of the first picture into plurality of video blocks as sub-pictures), that a second prediction mode is applied on the second video block (Wang et al.; [0113]; It teaches that current block 611 may be an entire partitioned block, or may be a sub-block when employing affine inter-prediction mode); 
maintain, for the second prediction mode, a predictor palette; and 
perform the second conversion between the second video block and the bitstream based on the second prediction mode (Wang et al.; Figs. 2 and 3 show the conversion between a partitioned video block and a bitstream and vice versa), 
wherein in the second prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream, and 
wherein the sub-picture coding mode is enabled for the second picture, and entry list of the predictor palette is reset before processing a sub-picture of the second picture.  
Although, Wang et al. teach sub-picture coding mode in [0113], where the current block 611 may be an entire partitioned block, or may be a sub-block when employing affine inter-prediction mode, but it fails to teach maintain, for the second prediction mode, a predictor palette; and wherein in the second prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream, and wherein the sub-picture coding mode is enabled for the second picture, and entry list of the predictor palette is reset before processing a sub-picture of the second picture.
However, Gisquet et al., in the same field of endeavor (Abstract), teach a method where it maintains a predictor palette (Gisquet et al.; P4, L25-30), wherein in the second prediction mode, reconstructed samples are represented by a set of representative color values  (Gisquet et al.; P21, L28-33; Fig. 6 shows the representative color values of a palette mode coding table), and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream (Gisquet et al.; P22, L4-9 teaches about escaped sample. P4, L25-30 teaches about palette predictor), and wherein the sub-picture coding mode is enabled for the second picture, and entry list of the predictor palette is reset before processing a sub-picture of the second picture (Gisquet et al.; P37, L24-27; it teaches about forcibly resetting the palette predictor. It is to be noted that in P9, L7-10, it clearly teaches that the palette mode predictor is used for a sub-area of an image, like a tile, which is analogous to sub-picture coding).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhou et al’s invention of parallel coding with overlapped tiles to include Gisquet et al's usage of palette mode coding with palette predictor resetting, because the benefits of the palette predictor initializer then stems from the fact that it will be used for several frames (and thus several slices) (Gisquet et al.; P37, L24-27). Additionally, the palette mode coding improves encoding efficiency, for instance to substantially decrease the signaling costs when using coding structures such as the slices or tiles (Gisquet et al.; P10-13).

Regarding claim 15, Wang et al., Zhou et al., Wise et al. and Gisquet et al. teach the apparatus of claim 14, wherein a size of a predictor palette is set to be 0 before processing the sub-picture of the second picture (Gisquet et al.; P3, L22-25; it teaches about forcibly resetting the palette predictor to zero).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “AFFINE MOTION PREDICTION-BASED VIDEO DECODING METHOD AND DEVICE USING SUBBLOCK-BASED TEMPORAL MERGE CANDIDATE IN VIDEO CODING SYSTEM” – Jang, US PGPub 2022/0070442 A1.
2. “INTRA BLOCK COPY FOR VIDEO CODING” – Zhang et al., US PGPub 2019/0246143 A1.
3. “Method And Apparatus For Palette Index Coding In Video And Image Compression” – Liu et al., US PGPub 2018/0091829 A1.
4. “INTRA BLOCK COPY CODING WITH TEMPORAL BLOCK VECTOR PREDICTION” – He et al., US PGPub 2017/0289566 A1.
5. “APPARATUS, A METHOD AND A COMPUTER PROGRAM FOR VIDEO CODING AND DECODING” – Hannuksela et al., US PGPub 2022/0094909 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485